 Case 1:19-cv-01299-CFC Document 44 Filed 10/27/20 Page 1 of 17 PageID #: 784




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

DONALD KOOKER, Derivatively on
Behalf of HECLA MINING
COMPANY,

           Plaintiff,

                 v.

PHILLIPS S. BAKER, JR.,
LINDSAY A. HALL, LAWRENCE
P. RADFORD, THEODORE
CRUMLEY, CATHERINE J.
BOGGS, GEORGE R. JOHNSON,               Civil Action No. 1:19-cv-01299-CFC
GEORGE R. NETHERCUTT, JR.,
STEPHEN F. RALBOVSKY,
TERRY V. ROGERS, and
CHARLES B. STANLEY,

           Defendants,

and

HECLA MINING COMPANY, a
Delaware corporation,

           Nominal Defendant.


Blake A. Bennett, COOCH AND TAYLOR, P.A., Wilmington, Delaware; Michael
I. Fistel, Jr., JOHNSON FISTEL, LLP, Marietta, Georgia; Frank J. Johnson,
JOHNSON FIS TEL, LLP, San Diego, California

           Counsel for Plaintiff

William M. Lafferty, MORRIS, NICHOLS, ARSHT & TUNNELL LLP,
Wilmington, Delaware; Susan W. Waesco, MORRIS, NICHOLS, ARSHT &
TUNNELL LLP, Wilmington, Delaware; Sabrina M. Hendershot, MORRIS,
 Case 1:19-cv-01299-CFC Document 44 Filed 10/27/20 Page 2 of 17 PageID #: 785




NICHOLS, ARSHT & TUNNELL LLP, Wilmington, Delaware; Robert J.
Kopecky, KIRKLAND & ELLIS LLP, Chicago, Illinois; Joshua Z. Rabinovitz,
KIRKLAND & ELLIS LLP, Chicago, Illinois

           Counsel for Defendant



                       MEMORANDUM OPINION




October 27, 2020
Wilmington, Delaware




                                     11
  Case 1:19-cv-01299-CFC Document 44 Filed 10/27/20 Page 3 of 17 PageID #: 786




                                              UNITED STATES DISTRICT JUDGE

        Plaintiff Donald Kooker has filed this stockholder derivative action against

certain officers and directors of nominal defendant Hecla Mining Company. D.I.

20. Hecla is a Delaware Corporation that mines precious metals. Kooker is a

Hecla shareholder. There are ten individual defendants: Heda's CEO, Phillips S.

Baker, Jr.; its CFO, Lindsay A. Hall; its Senior Vice President of Operations,

Lawrence P. Radford; and seven members of its board of directors.

        Kooker alleges in his Amended Complaint negligence-based claims under

§ 14(a) of the Securities Exchange Act of 1934 (Count I) and state law claims for

breach of fiduciary duties (Count II), waste of corporate assets (Count III), and

unjust enrichment (Count IV). Kooker alleges that all his claims arise from

Hecla's purchase ofKlondex Mines Ltd., Hecla's flawed due diligence in

connection with that purchase, and "the costly operational issues which were

concealed by Defendants' improper public statements" after the purchase. D.I. 27

at 1.

        The§ 14(a) claim is based on alleged false and misleading representations

made in two proxy statements that solicited stockholder votes for the reelection of

directors on Hecla's board. One of the proxy statements also solicited stockholder

approval of a proposed revision to Hecla' s 2010 stock incentive plan. Kooker
     Case 1:19-cv-01299-CFC Document 44 Filed 10/27/20 Page 4 of 17 PageID #: 787




seeks relief in the form of new director elections for his§ 14(a) claim and damages

for his state law claims.

         Pending before me is Defendants' motion to dismiss the Amended

Complaint. Defendants argue that Kooker's § 14(a) claim should be dismissed

under Federal Rule of Civil Procedure 12(b)(6) for failure to state claim and that

the remaining state law claims should be dismissed pursuant to Rule 12(b)(1) for

lack of supplemental jurisdiction. D.I. 26 at 5-16. Defendants also argue that the

Amended Complaint should be dismissed under Rule 23 .1 because Kooker neither

made a demand on Heda's board to file suit nor adequately alleges futility to

excuse demand. D.I. 26 at 16-21.

         I agree with Defendants that Kooker has failed to state a cognizable§ 14(a)

claim. Accordingly, I will dismiss Count I for failure to state a claim. I will

dismiss the remaining counts for lack of supplemental jurisdiction and therefore do

not reach the issue of whether Kooker satisfied the demand requirement of Rule

23.1.

I.       BACKGROUND

         The following facts are taken from the Amended Complaint and assumed to

be true for purposes of deciding the pending motion. See Umland v. PLANCO Fin.

Servs., Inc., 542 F.3d 59, 64 (3d Cir. 2008).




                                           2
 Case 1:19-cv-01299-CFC Document 44 Filed 10/27/20 Page 5 of 17 PageID #: 788




      A.     Acquisition and Operation of Klondex

      On March 16, 2018, Hecla acquired Klondex for $515 million, representing

a 94% premium on Klondex's stock value. D.I. 20 ,r,r 124-25. Three days after

the acquisition, Heda's stock price dropped 13%. D.I. 20 ,r 129.

      Beginning about a year after the acquisition, Hecla began to acknowledge

publicly that the Klondex precious metal mines Hecla had purchased were not

meeting expectations. D.I. 20 ,r,r 163-65. On February 22, 2019, in its 2018 Form

10-K filed with the U.S. Securities and Exchange Commission (SEC), Hecla

stated: "We may not realize all of the anticipated benefits from our acquisitions,

including our recent acquisition ofKlondex." D.I. 20 ,r,r 157-59. In a May 2019

press release, Hecla reported that the Klondex mines were underperforming. D.I.

20 ,r,r 163-65. On May 10, 2019, Hecla disclosed in its Form 10-Q that Hecla was

undertaking a review of its Klondex operations and "may recognize an

impairment." D.I. 20 ,r 170. In June 2019, Hecla announced that it would shut

down one of the Klondex mines and lay off a quarter of its Nevada workforce. D.I.

20 ,r,r 172-73.

      B.     Hecla's Proxy Statements

      Kooker alleges that the individual defendants violated§ 14(a) when Hecla

made false and misleading statements in two proxy statements filed with the SEC

in 2018 and 2019. Hecla solicited in both proxy statements stockholder votes to


                                          3
 Case 1:19-cv-01299-CFC Document 44 Filed 10/27/20 Page 6 of 17 PageID #: 789




reelect certain board members. In the 2019 proxy statement, Hecla also solicited

stockholder votes to approve revisions to the company's 2010 stock incentive plan.

It is undisputed that these solicitations garnered the necessary stockholder votes to

approve the reelection of the board members in question and the proposed

revisions to the stock incentive plan.

      Kooker alleges that Hecla made two false and misleading statements in

connection with the 2018 and 2019 proxy solicitations for stockholder votes to

reelect board members: (1) the "Board acts as the ultimate decision-making body

of the Company on certain fundamental matters and advises and oversees senior

management," D.I. 27 at 8 (quoting D.I. 20 ~ 180); and (2) "the functions of the

[Board's] Health, Safety, Environmental & Technical ('HSE&T') Committee

include 'review[ing] the technical activities of the Company,' and 'mak[ing]

recommendations to the Board concerning the advisability of proceeding with the

exploration, development, acquisition or divestiture of mineral properties and/or

operations,"' D.I. 27 at 8 (quoting D.I. 20 ~ 182) (alterations in the original).

      Kooker alleges that Hecla made the following false and misleading

statements in connection with the 2019 proxy solicitation of stockholder votes to

revise the company's 2010 stock incentive plan:

          • "The pay-for-performance philosophy of our executive
            compensation programs described in this Proxy Statement
            plays a significant role in our ability to produce strong
            operating, exploration, strategic, and financial results. It
                                         4
  Case 1:19-cv-01299-CFC Document 44 Filed 10/27/20 Page 7 of 17 PageID #: 790




              enables us to attract and retain a highly experienced and
              successful team to manage our business. Our compensation
              programs strongly support our business objectives and are
              aligned with the value provided to our shareholders." D.I.
              20 ,r 191 (emphasis in original).

           • The 2010 stock incentive plan "align[s] the interests of
             eligible key employees, officers, and other eligible service
             providers with the long-term interests of our shareholders."
             D.I. 20 ,r 191 (alteration in original).

           • "[D]efendant Hall was 'instrumental in managing Heda's
             cash position in 2018[.]" D.I. 20 ,r 192.

           • "[D] efendant Radford ' [was] successful in reorganizing new
             managers/employees at our Nevada operations after the
             acquisition,' 'established development for [the Klondex
             mines located at] Fire Creek,' and 'established a
             development plan for"' two of the Klondex mines. D.I. 20
             ,r 192 (first alteration in original; second alteration added).
See D.I. 27 at 11-12 (identifying above-quoted statements as the actionable false

and misleading statements underlying plaintiffs securities claim).

II.   LEGAL STANDARDS

      A.      Stating a Claim

      To state a claim on which relief can be granted, a complaint must contain "a

short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but the

complaint must include more than mere "labels and conclusions" or "a formulaic

recitation of the elements of a cause of action." Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (citation omitted). The complaint must set forth enough
                                           5
 Case 1:19-cv-01299-CFC Document 44 Filed 10/27/20 Page 8 of 17 PageID #: 791




facts, accepted as true, to "state a claim to relief that is plausible on its face." Id. at

570. A claim is facially plausible "when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

omitted). Deciding whether a claim is plausible is a "context-specific task that

requires the reviewing court to draw on its judicial experience and common sense."

Id. at 679 (citation omitted).

      Plaintiffs alleging a negligence claim in securities fraud actions must also

satisfy the heightened pleading standards imposed by the Private Securities

Litigation Reform Act (PSLRA). In re US. West, Inc. Sec. Litig., 201 F. Supp. 2d

302, 305 (D. Del. 2002). But see Jaroslawicz v. M&T Bank Corp., Civil Action

No. 15-897-RGA, 2017 WL 1197716, at *3 (D. Del. Mar. 30, 2017). Section 78u-

4(b)( 1) of the PSLRA provides that

             [i]n any private action arising under [the Exchange Act] in
             which the plaintiff alleges that the defendant-

             (A) made an untrue statement of a material fact; or

             (B) omitted to state a material fact necessary in order to
                 make the statements made, in the light of the
                 circumstances in which they were made, not
                 misleading;

             the complaint shall specify each statement alleged to have
             been misleading, the reason or reasons why the statement
             is misleading, and, if an allegation regarding the
             statement or omission is made on information and belief,
                                          6
 Case 1:19-cv-01299-CFC Document 44 Filed 10/27/20 Page 9 of 17 PageID #: 792




             the complaint shall state with particularity all facts on
             which that belief is formed.

15 U.S.C. § 78u-4(b)(l) (emphasis added). For facts to be alleged "with

particularity," the plaintiff must "plead the who, what, when, where and how: the

first paragraph of any newspaper story." Institutional Inv 'rs Grp. v. Avaya, Inc.,

564 F.3d 242,253 (3d Cir. 2009) (citations omitted).

      Plaintiffs argue that this heightened pleading standard applies only to§ 14(a)

claims that sound in fraud as opposed to negligence. But the text of the statute is

unambiguous; it expressly provides that it applies "[i]n any private action arising

under" the Exchange Act. 15 U.S.C. § 78u-4(b)(l) (emphasis added).

      B.     Supplemental Jurisdiction

      A federal district court has supplemental jurisdiction over "all other claims

that are so related to claims in the action within such original jurisdiction that they

form part of the same case or controversy." 28 U.S.C. § 1367(a). For the district

court to exercise supplemental jurisdiction over state law claims, ( 1) " [t]he federal

claim must have substance sufficient to confer subject matter jurisdiction on the

court," (2) "[t]he state and federal claims must derive from a common nucleus of

operative facts," and (3) "the claims must be such that they would ordinarily be

expected to be tried in one judicial proceeding." MCI Telecomms. Corp. v.

Teleconcepts, Inc., 71 F.3d 1086, 1102 (3d Cir. 1995) (citations omitted). The

district court has discretion to decline to exercise supplemental jurisdiction if the
                                           7
 Case 1:19-cv-01299-CFC Document 44 Filed 10/27/20 Page 10 of 17 PageID #: 793




state claims are novel and complex, if the state claims predominate over the federal

claims, or if the court has dismissed the federal claims. 28 U.S.C. § 1367(c)(l)-

(3 ). Finally, the court may decline to exercise supplemental jurisdiction in light of

considerations of "judicial economy, convenience, fairness, and comity." City of

Chicago v. Int'! Coll. ofSurgeons, 522 U.S. 156, 173 (1997) (citation omitted).

III.   DISCUSSION

       A.    The§ 14(a) Claim

       Section 14(a) of the Exchange Act prohibits soliciting a shareholder's vote

"in contravention of such rules and regulations as the [SEC] may prescribe." 15

U.S.C. § 78n(a)(l). SEC Rule 14a-9 implements§ 14(a). Rule 14a-9 prohibits the

solicitation of a shareholder's vote through a communication "containing any

statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to

state any material fact necessary in order to make the statements therein not false

or misleading." 17 C.F.R. § 240.14a-9(a). Thus, to establish that a proxy violates

§ 14(a), the plaintiff must prove ( 1) that the proxy contained a false or misleading

statement; (2) that the misstatement was material; and (3) that the misstatement

caused the plaintiff injury. Tracinda Corp. v. DaimlerChrysler AG, 502 F.3d 212,

228 (3d Cir. 2007). Negligent issuance of a materially misleading proxy statement




                                          8
    Case 1:19-cv-01299-CFC Document 44 Filed 10/27/20 Page 11 of 17 PageID #: 794




is actionable under§ 14(a). Gould v. Am.-Hawaiian S.S. Co., 535 F.2d 761, 777

(3d Cir. 1976).

        Defendants argue that Kooker has failed to allege a negligence-based

violation of§ 14(a) because he does not adequately allege a materially false or

misleading statement. 1 I agree with Defendants. The Amended Complaint fails to

state a cognizable§ 14(a) claim because the challenged proxy statements are

neither misleading nor material.

              1.    Whether the Challenged Statements Were Misleading

        Kooker alleges that Hecla made two misleading statements in connection

with its solicitation of votes for the election of Hecla directors in 2018 and 2019.

The first statement is that the "Board acts as the ultimate decision-making body of

the Company on certain fundamental matters and advises and oversees senior

management." D.I. 27 at 8 (quoting D.I. 20 ,r 180). The second statement is that

the functions of the Board's HSE&T committee "include 'review[ing] the technical

activities of the Company,' and 'mak[ing] recommendations to the Board


1
  Defendants also argued in their opening brief filed in support of their motion that
to the extent the§ 14(a) claim seeks damages it fails as a matter of law for failure
to allege transaction causation. D.I. 26 at 10-12. In his answering brief and at oral
argument, however, Kooker clarified that he seeks by his§ 14(a) claim only new
elections for the directors' positions filled in the 2018 and 2019 reelections and the
costs associated with new elections were the Court to order them. D.I. 27 at 11.
Defendants do not dispute that Kooker has alleged transaction causation to the
extent he is challenging the directors' reelections.

                                          9
    Case 1:19-cv-01299-CFC Document 44 Filed 10/27/20 Page 12 of 17 PageID #: 795




concerning the advisability of proceeding with the exploration, development,

acquisition or divestiture of mineral properties and/or operations."' D .I. 27 at 8

(quoting D.I. 20 ,r 182) (alterations in the original).

        These statements do nothing more than recite the directors' responsibilities.

Kooker does not allege that either statement inaccurately described the directors'

responsibilities. Instead, he argues that a reasonable investor would have been

"misled [by the statements] into believing that the Committee and the Board had

done their job which, after all, would be the measure for whether Board members

deserved reelection." D.I. 27 at 8. By the phrase "had done their job," Kooker

means that the directors in question "adequately overs[ aw] or evaluate[ d] the

Klondex acquisition on an informed basis." D.I. 27 at 8.

        The alleged misleading statements, however, do not state or suggest that the

directors up for reelection adequately oversaw or evaluated the Klondex

acquisition on an informed basis. And, in any event, Kooker does not allege with

particularity that any of those directors failed to adequately oversee or evaluate the

Klondex acquisition. At most, the Amended Complaint alleges flaws in Hecla 's

evaluation and acquisition of Klondex. 2 But Kooker does not connect any of these


2
  Kooker argues that "[f]acts supporting an inference of a lack of oversight and
failure to act on an informed basis include that the Company hired its financial
advisors just two days prior to making a $630 million offer, Hecla 's initial due
diligence failed to expose the impairment of the Fire Creek mine, Defendants
pushed forward to quickly close the acquisition notwithstanding its previous due
                                          10
 Case 1:19-cv-01299-CFC Document 44 Filed 10/27/20 Page 13 of 17 PageID #: 796




allegations to the individual directors who were up for reelect_ion. He does not

allege that those directors were involved in the due diligence of Klondex, let alone

how they responded to any information presented to them about Klondex or why

they approved the Klondex acquisition. In short, Kooker does not allege the who,

what, when, where, and how to satisfy the particularity standard of the PSLRA.

Accordingly, to the extent Kooker's § 14(a) claim is based on statements made to

solicit votes for the reelection of the directors, it fails to meet the pleading standard

of the PSLRA. See In re Paypal Holdings, Inc. S'holder Derivative Litig., Case

No. 17-cv-00162-RS, 2018 WL 466527, at *4 (N.D. Cal. Jan. 18, 2018) (collecting

cases wherein statements about business practices, transparency, governance, and

corporate values were "too general to give rise to any particular impression about

[defendant's] business practices ... and therefore [were] not actionable as a matter

of law").

      Kooker alleges that the 2019 proxy statement's disclosures relating to the

2010 stock incentive plan were misleading because Heda's "executive




diligence failure, and the Company did not fully understand the issues with the
Nevada mines prior to the purchase." D.I. 27 at 8-9 (emphasis added) (internal
citations omitted). He also alleges that "management admitted that Hecla
purchased Klondex without regard to the price paid." D.I. 27 at 9 ( emphasis
added). He does not allege anywhere in the Amended Complaint facts from which
it could be inferred that the six directors up for reelection failed to comply with
their alleged oversight and evaluation responsibilities.

                                           11
 Case 1:19-cv-01299-CFC Document 44 Filed 10/27/20 Page 14 of 17 PageID #: 797




compensation programs" (plural) did not "strongly support [the Company's]

business objectives" and the 2010 stock incentive plan "did not effectively align

the interests of management and stockholders." D.I. 27 at 12 (citations omitted).

He further argues that the challenged statements misleadingly "claim[ed] that Hall

and Radford met performance goals." D.I. 27 at 12. But here again Kooker does

not allege particularized facts from which it could be inferred that these statements

were misleading.

          Kooker alleges specifically that the 2019 proxy's statements about Heda's

executive compensation programs were misleading because "management was

incentivized to put the short-term interests of the Company (and their own

interests) ahead of what was best for the Company in the long-term." D.I. 20

,r 193.    The Amended Complaint, however, does not allege that any executive

compensation program other than the 2010 stock incentive plan aligned

management's interests with the long-term interests of Hecla or its shareholders.

And, as the 2019 proxy itself disclosed, the 2010 plan expressly allowed for

awards to management to "provide stock-based incentives that promote the

Company's short and long-term financial growth and stability." D.I. 26-2 at 92

(emphasis added).

          Kooker also alleges specifically that the proxy statement's representations

regarding Heda's executive compensation plans were misleading because the

                                            12
 Case 1:19-cv-01299-CFC Document 44 Filed 10/27/20 Page 15 of 17 PageID #: 798




plans did not "in any way de-incentivize management from knowingly overpaying

for the [Klondex] Operations without regard[ ] to the effect such overpayment

would have on Heda's business as a whole." D.I. 20 'if 193. But he can point to no

factual allegation in the Amended Complaint to support this conclusory assertion.

      Finally, although Kooker alleges that the 2019 proxy statement misleadingly

"claim[ ed] that Hall and Radford met performance goals," the Amended Complaint

does not identify such goals; nor does it allege that Hall or Radford satisfied any

performance criteria, let alone that they received an award under an employee

compensation plan because of their performance. With respect to Hall, the

Amended Complaint takes issue with the statement in the 2019 proxy that he was

"instrumental in managing Heda's cash position in 2018." D.I. 20 'if 192. The

2019 proxy, however, did not state that Hall had-let alone that he had met-a

performance goal related to Heda's cash position; and Kooker does not dispute

that Hall was instrumental in managing Heda's cash position. With respect to

Radford, the 2019 proxy stated that he " [was] successful in reorganizing new

managers/employees at our Nevada operations after the acquisition," "established

development for [the Klondex mines located at] Fire Creek," and "established a

development plan for" two of the Klondex mines. D.I. 20 'if 192 (first alteration in

original; second alteration added). None of these statements speak to the financial

success of the Klondex mines, and thus even accepting as true Kooker's allegation

                                         13
 Case 1:19-cv-01299-CFC Document 44 Filed 10/27/20 Page 16 of 17 PageID #: 799




that "in 2018 the Nevada Operations were known to be an unmitigated disaster,"

D.I.201192, the 2019 proxy's challenged statements about Radford were not

misleading.

      Because none of the challenged statements in the 2018 and 2019 proxies

were misleading, I will dismiss Kooker's § 14(a) claim.

              2.   Whether the Challenged Statements Were Material

      Kooker's § 14(a) claim warrants dismissal for the additional reason that the

challenged statements are not material under the federal securities laws.

"[A]llegations of failure to disclose mismanagement alone do not state a claim

under federal securities law." Craftmatic Sec. Litig. v. Kraftsow, 890 F.2d 628,

639 (3d Cir. 1989). Accordingly, unless it involves self-dealing or breach of trust,

"director misconduct of the type traditionally regulated by state corporate law need

not be disclosed in proxy solicitations for director elections." Gaines v. Haughton,

645 F.2d 761, 779 (9th Cir. 1981), overruled on other grounds by In re LifeLock,

Inc. Sec. Litig., 690 F. App'x 947 (9th Cir. 2017).

      Although Kooker does not allege self-dealing or breach of trust here, he

insists that the challenged statements in the two proxies "go beyond the failure to

disclose breac,hes of fiduciary duty." D.I. 27 at 7. But for every statement he

challenges, Kooker argues that the statement is misleading because it failed to

disclose director mismanagement. In Kooker' s words, "investors were misled into

                                         14
 Case 1:19-cv-01299-CFC Document 44 Filed 10/27/20 Page 17 of 17 PageID #: 800




believing that the [HSE&T] Committee and the Board had done their job," when in

fact, they "did not adequately oversee or evaluate the Klondex acquisition on an

informed basis." D.I. 27 at 8. Thus, Kooker is alleging that the challenged

statements were misleading because they did not disclose that the directors had

failed to perform their oversight and due diligence responsibilities. For that

reason, the challenged statements, even if deemed to be misleading for lack of

disclosure, are not actionable under§ 14(a).

      B.     State Law Claims

      Kooker does not oppose Defendants' request that I decline to exercise

jurisdiction over his state law claims in the event I dismiss the§ 14(a) claim.

Accordingly, I will exercise my discretion and decline to exercise supplemental

jurisdiction over Kooker's state law claims. See 28 U.S.C. § 1367(c)(3).

IV.   CONCLUSION

      For the foregoing reasons, I will grant Defendants' motion to dismiss the

Amended Complaint.

      The Court will issue an Order consistent with this Memorandum Opinion.




                                         15
